DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 3-29-2021 has been entered.

Acknowledgements
This action is a non-final rejection
Claims 1-8 and 11-18 are pending
Independent claims 1 and 11 were amended
Rejection of claims 1-8 and 11-18 under 35 USC § 112 (a) and 112(b) is withdrawn.
Rejection of claims 1-8 and 11-18 under 35 USC § 103 is withdrawn.
Claims 1-8 and 11-18 remain rejected under 35 USC § 101 


Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 3-23-2015

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-9-2015 and 2-20-2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Claims [1-8 and 11-18] are patent ineligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-8 and 11-18, the claims recite an abstract idea, as they recite: inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions.  
Independent Claims 1 and 11 are rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claims 1 and 11 recite a system and apparatus to provide notification for 
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “provide notification for a probability of mechanical breakdown, a risk of wood rot and a risk of forest fire, each of the risk factors being within a same predetermined range, each of the risk factors having been determined during inspection“; “determine a parameter vector for the particular inspected utility pole of the plurality of inspected utility poles, the parameter vector including a first set of parameters associated with the particular inspected utility pole, one parameter of the first set of parameters associated with the particular inspected utility pole including a value based on geographic location of the particular inspected , the first set of parameters being obtained during a physical inspection of the particular inspected utility pole, the first set of parameters also being determined based on the terrestrial geotagged images of the particular inspected utility pole, the geographic location of the particular inspected utility pole being obtained from a global positioning system associated with the particular inspected utility pole“; “determine a failure mapping array for the particular inspected utility pole of the plurality of inspected utility poles, the failure mapping array being determined based on a ratio of the risk vector for the particular inspected utility pole and the parameter vector for the particular inspected utility pole“; “determine a failure mapping matrix (F) based on the plurality of failure mapping arrays associated with the plurality of inspected utility poles“; “obtain provide notification for of one or more Accordingly the claims recite an abstract idea. 
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO):  Claims 1 and 11 recite: “a processor“. In addition claim 1 recites: “an input interface configured to obtain a selection of the set of utility poles”; and claim 11 recites: “a non-transitory computer-readable storage medium storing instructions which, when executed by the processor, cause the 
In addition claims 1 and 11 recite: “retrieve aerial images of a subset of the set of utility poles, the aerial images comprising terrestrial geotagged images including geotagged image data” amounting to insignificant extra solution activity related to mere data gathering. (MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two Claims 1 and 11 recite: “a processor“. In addition claim 1 recites: “an input interface configured to obtain a selection of the set of utility poles”; and claim 11 recites: “a non-transitory computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations”. These additional elements, amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). 
In addition claims 1 and 11 recite: “retrieve aerial images of a subset of the set of utility poles, the aerial images comprising terrestrial geotagged images including geotagged image data” amounting to insignificant extra solution activity related to mere data gathering. (MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible.   
Claims 2-8, dependent on claim 1; and claims 12-18 dependent on claim 11; are rejected under 35 U.S.C 101 based on similar rationale as claims 1, and 11 respectively. Additional elements in claims 2-8; and 12-18 do not provide further limitations on claims 1, and 11 respectively that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept

Claim 3 dependent on claim 1 and claim 13 dependent on claim 11 merely recite additional steps that amount to no more than insignificant extra-solution activities to the judicial exception. Claims 3 and 13 recite: “obtains the terrestrial geotagged images …via a geographic information system (GIS) application”; amounting to no more than receiving terrestrial geotagged images, which is a form of insignificant extra-solution activity (refer to MPEP 2016.05 (g). Such limitation does not integrate the abstract idea into a practical application. Further analysis under WURC option 2  “receiving data”; “sending data” ; “transmitting data”; “selecting data”; “presenting data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Such limitation does not amount to significantly more than an abstract idea and hence the claim is ineligible.
Claim 3 dependent on claim 1 and claim 13 dependent on claim 11 amount to mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to implement the abstract idea as it recites “processor … from the input interface” whereby the processor obtains the terrestrial geotagged images from the input interface without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.05(f).
Claim 4 dependent on claim 1 and claim 14 dependent on claim 11 merely adds to the abstract idea of claim 1 and 11 respectively. By reciting “identifies at least one of the parameters of the second set of parameters based on information from the terrestrial geotagged images by parameterizing a distance from each of the plurality of uninspected utility poles to a corresponding nearest road and a distance from each of the plurality of uninspected utility poles to a corresponding nearest intersection” it adds to the abstract idea of inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions by identifting at least one of the parameters of the second set of parameters based on information from the terrestrial geotagged images without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 5 dependent on claim 1 and claim 15 dependent on claim 11 merely adds to the abstract idea of claim 1 and 11 respectively. By reciting “identifies at least one of the parameters of the second set of parameters based on information from the terrestrial geotagged images by parameterizing a ratio of a size of an area comprising woods, water, or grass to a total size of an area of a corresponding image of the terrestrial geotagged images” it adds to the abstract idea of inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions by identifting at least one of the parameters of the second set of parameters based on information from the terrestrial geotagged images without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 6 dependent on claim 1 and claim 16 dependent on claim 11 merely adds to the abstract idea of claim 1 and 11 respectively. By reciting “determine risk points associated with each of the plurality of uninspected utility poles based on the associated second set of parameters” it adds to the abstract idea of inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions by determining risk points associated with each of the plurality of uninspected utility poles without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 7 dependent on claim 6 and claim 17 dependent on claim 16 merely adds to the abstract idea of claim 1 and 11 respectively. By reciting “calculates the risk score of each of the plurality of uninspected utility poles based on the corresponding risk factors and corresponding risk points of each of the plurality of uninspected utility poles” it adds to the abstract idea of inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions by calculating the risk score of each of the plurality of uninspected utility poles without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Claim 8 dependent on claim 1 and claim 18 dependent on claim 11 merely adds to the abstract idea of claim 1 and 11 respectively. By reciting “solves the failure mapping matrix (F) based on inspecting and analyzing the plurality of inspected utility poles” it adds to the abstract idea of inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions by solving the failure mapping matrix (F) without adding any additional elements that impose a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept. As a result it is rejected under 35 U.S.C. 101 based on MPEP 2106.04(a)(2).

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claim 1 and 11 as posted in the above analysis with additions underlined and deletions as 

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 112:
112 (a): 
Regarding claims 1 and 11, Applicant agrees with Examiner that the following limitations: 
“the particular inspected utility pole of the plurality of inspected utility poles being geographically remote from other inspected utility poles of the plurality of inspected utility poles”;
“each of the plurality of uninspected utility poles being geographically remote from other uninspected utility poles of the plurality of uninspected utility poles” 
“each of the plurality of uninspected utility poles being different from each of the plurality of inspected utility poles”
lack written description support because there is no written description of these limitation in the disclosure. See MPEP 2163.03(l}. Applicant has amended claims 1 and 11 to remove the above- referenced claim limitations.  As a result the Examiner withdraws the 112(a) rejection of claim 1 and its dependent claims 2-8 and claim 11 and its dependent claims 12-18.

112 (b): 
Regarding claims 1 and 11, Applicant agrees with Examiner that the following limitations: 
“the particular inspected utility pole of the plurality of inspected utility poles being geographically remote from other inspected utility poles of the plurality of inspected utility poles”;
“each of the plurality of uninspected utility poles being geographically remote from other uninspected utility poles of the plurality of uninspected utility poles” 
“each of the plurality of uninspected utility poles being different from each of the plurality of inspected utility poles”
render the claims indefinite because it "does not clearly set forth the metes and bounds of the patent protection desired." Applicant has amended claims 1 and 11 to remove the above- referenced claim limitations.  As a result the Examiner withdraws the 112 (b) rejection of claim 1 and its dependent claims 2-8 and claim 11 and its dependent claims 12-18.

In response to applicant's arguments regarding claim rejection under 35 U.S.C § 101:
Step 2A Prong One: Applicant argues that the independent claims 1 and 11 claims do not belong to either a) the grouping of mathematical concepts; b) the grouping of certain methods of organizing human activity under managing personal behavior or relationships or interactions between people and c) the grouping of mental processes.  The examiner agrees and withdraws the assertion that the claims belong to either of those three groupings

Applicant argues that the amended independent claims 1 and 11 do not fall under the sub-grouping of fundamental economic practices or principles since the claims are 

Examiner disagrees. The invention relates to a method of scheduling inspections of a plurality of physical assets (including utility poles, windmills, water towers, cellular towers) located in a plurality of outdoor environments by means of terrestrial geotagged images in order to determine risk of failure of these assets due to environmental conditions. Failure of any of these assets may have a negative economic impact and as such this invention relates to minimizing the possible negative impact by determining the risk through inspections and alerting for the need of possible maintenance to ensure the proper condition of the assets and the proper operation of the overall system. (See para 0013 of the specification). As such the independent claims 1 and 11 do belong to certain methods of organizing human activity under fundamental economic principles or practices including mitigating risk as they recite “inspection of a plurality of assets at a plurality of outdoor location by use of failure modeling to determine risk factors and scores associated with the assets based on terrestrial conditions”. (refer to MPEP 2106.04(a)(2)). Accordingly the claims recite an abstract idea.    

Applicant also argues that independent claims 1 and 11 are not directed to an abstract idea, since the claims as a whole are directed to an improvement or otherwise do not seek to tie up the abstract idea. Furthermore Applicant argues that the above claims are not directed to a judicial exception because the claims as a whole "integrates the recited judicial exception into a practical application”.

Examiner disagrees with Applicant’s reasoning. Whether the claims integrate the recited judicial exception into a practical application or not or whether the claims as a whole are directed to an improvement in technology has no bearing on whether the claims recite an abstract idea. The Applicant’s arguments rather belong to Step 2A Prong Two and or Step 2B analysis in order to determine whether or not the additional elements of the claims integrates the abstract idea into a practical application or an inventive concept by imposing any meaningful limits on practicing the abstract idea in order to reject or not the claim under 35 U.S.C. 101. 

Step 2A Prong Two: Applicant argues that independent claims 1 and 11 as a whole are directed to a technological improvement and do not seek to tie up the abstract idea. Furthermore Applicant argues that the above claims are not directed to a judicial exception because the claims as a whole "integrates the recited judicial exception into a practical application”.

Examiner disagrees.  The additional elements of claim 1 and 11 as analyzed above amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the insignificant extra solution activity amounts to mere data gathering. (MPEP 2106.05(g). Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B: The additional elements of claim 1 and 11 as analyzed above amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement the abstract idea. (refer to MPEP 2106.05(f)). Furthermore the insignificant extra solution activity amounts to mere data gathering. (MPEP 2106.05(g). Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly, the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claims are patent ineligible.   

In conclusion for reasons of record and as set forth above, the examiner maintains the rejection of  claims 1-8 and 11-18 as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101. In reaching this decision, the Examiner considered all evidence presented and all arguments actually made by Applicant. 

In response to applicant's arguments regarding rejection under 35 U.S.C.  § 103:
Regarding claims 1-3, 6-8, 11-13 and 16-18, the Applicant argues that Hegazy (2012/0221371) in view of Baesler (2014/0278150), in view of Close (9,183,527), and in further view of Jing (9,183,527) fail to teach or suggest the limitations  of amended 
"determine a risk vector for a particular inspected utility pole of the plurality of inspected utility poles, the risk vector including a set of risk factors associated with the particular inspected utility pole, each of the risk factors quantify a risk of a different type of failure, the risk factors including a probability of mechanical breakdown, a risk of wood rot and a risk of forest fire, each of the risk factors being within a same predetermined range, each of the risk factors having been determined during inspection,"
"determining a parameter vector for the particular inspected utility pole of the plurality of inspected utility poles, the parameter vector including a first set of parameters associated with the particular utility pole, one parameter of the first set of parameters associated with the particular inspected utility pole including a value based on geographic location of the particular inspected utility pole, the first set of parameters being obtained during a physical inspection of the particular inspected utility pole, the first set of parameters also being determined based on the terrestrial geotagged images of the particular inspected utility pole, the geographic location of the particular inspected utility pole being obtained from a global positioning system associated with the particular inspected utility pole,"
"obtain, from the geotagged image data, a second set of parameters for each of the plurality of uninspected utility poles"
The Examiner finds Hegazy as the prior art made of record that is most pertinent to Applicant’s disclosure as it teaches: a visual asset management system for optimizing inspection and allocation of capital renewal (repair/rehabilitation/replacement) resources among a plurality of assets wherein each asset has a different life cycle, whereby inspection is enabled by an inspection device that enables a user to access an inspection template for conducting an inspection of assets. Hegazy also discloses that the user can provide inspection data via the inspection device, including by providing images of particular assets to represent their life cycle performances. An optimization 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE L MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisory patent examiner, Namrata (Pinky) Boveja can be reached at 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/PIERRE L MACCAGNO/Examiner, Art Unit 3699            

/JOSEPH W. KING/Primary Examiner, Art Unit 3696